           Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 1 of 31



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS



ESTATE OF MANUEL ROSENBERG and
AUDRAY ROSENBERG,

         Plaintiff,

v.                                                            CIVIL ACTION NO. __________

MACY’S, INC., METLIFE, INC., AND
BRIGHTHOUSE FINANCIAL

         Defendants.



                                              COMPLAINT

                                               Introduction

         1.          Plaintiffs brings this lawsuit pursuant to the Employee Retirement Income

Security Act of 1974, as amended (“ERISA”): (a) 29 U.S.C. § 1132(a)(1)(B), which authorizes a

plan “participant or beneficiary” to bring a “civil action” to “recover benefits due . . . under the

term of his plan;” (b) 29 U.S.C. § 1132(a)(2), which authorizes a participant or beneficiary to

pursue claims for breach of fiduciary duty; and (c) 29 U.S.C. § 1132(a)(3) (ERISA’s so-called

“catch-all” provision) for equitable relief from breach of fiduciary duty. 29 U.S.C. § 1132(a)(3)

provides that a civil action may be brought -

         “(3) by a participant, beneficiary, or fiduciary (A) to enjoin any act or practice which
         violates any provision of this subchapter or the terms of the plan, or (B) to obtain other
         appropriate equitable relief (i) to redress such violations or (ii) to enforce any provisions
         of this subchapter or the terms of the plan.”

         2.          In accord with 29 U.S.C. § 1132(a)(1)(B), Plaintiffs seek to obtain the benefits

due arising from Defendants’ failure to provide the benefits due under a 10 Year Certain & Life




{13749/A0571138.1}
           Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 2 of 31



Annuity purchased by Plaintiff Audray Rosenberg’s husband, Mr. Rosenberg, prior to his death.

As a result of Defendants’ cancellation of the 10 Year Certain & Life Annuity, Plaintiffs have

suffered damages in an amount to be determined.

         3.          In cancelling the 10 Year Certain & Life Annuity, the plan fiduciaries breached

their fiduciary duties under ERISA by failing (1) to act solely in the interest of the plan

participant and his beneficiary; and (2) to act with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims.

         4.          In accord with 29 U.S.C. § 1132(a)(2), Plaintiffs seek to obtain relief for the

financial losses incurred as a result of the Defendants’ breaches of fiduciary duty.

         5.          In accord with 29 U.S.C. § 1132(a)(3), Plaintiffs seek to obtain equitable relief for

Defendants’ breach of fiduciary duties.

                                           Jurisdiction and Venue

         6.          This Court has original jurisdiction over the federal claim described in Paragraph l

pursuant to 29 U.S.C. § 1132(e)(1).

         7.          Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) because each of

the Defendants may be found in this district given their actions related to Mr. Rosenberg’s

benefits and Plaintiffs’ claim for benefits and as detailed in this Complaint, Defendants’ breaches

of ERISA occurred in this district.

         8.          Venue is also proper in this district pursuant to 28 U.S.C. § 1391 because

Defendants systematically and continuously do business in this district, and a substantial part of

the events or omissions giving rise to the claims asserted herein occurred within this district.




{13749/A0571138.1}                                     2
           Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 3 of 31



         9.          Personal jurisdiction over Defendants exists because Plaintiff Audray Rosenberg

is a Massachusetts resident who has been deprived of her rights under ERISA due to Defendants’

actions.

         10.         Personal jurisdiction over the Defendants lies under 29 U.S.C. § 1132(e)(2),

which provides that “process may be served in any . . . district where a defendant resides or may

be found.” Each of the Defendants may be found in Massachusetts, among other potential states

for service, given their actions in this state related to the plan, Mr. Rosenberg’s employment and

benefits, and their actions related to Plaintiffs’ claim for benefits.

                                                 Parties

         11.         Plaintiff Audray M. Rosenberg (“Mrs. Rosenberg”) is an individual with a

residence in Boston, Massachusetts.

         12.         Mrs. Rosenberg’s husband Manuel B. Rosenberg (“Mr. Rosenberg”), now

deceased was a fully vested participant in the Federated Department Stores, Inc. Retirement

Income and Thrift Incentive Plan (“RITI”). Therefore, the Estate of Manuel B. Rosenberg

brings this action as well.

         13.         Mrs. Rosenberg was the beneficiary of, inter alia, a 10 Year Certain & Life

Annuity (the “RITI Annuity”) purchased on behalf of her deceased husband, Manual B.

Rosenberg, under the RITI through his employer, the Filene’s division of Federated Department

Stores (“Federated”).

         14.         Upon information and belief, Defendant Macy’s, Inc. (“Macy’s”) (the successor

to Federated) is incorporated in Delaware with a usual place of business at 151 West 34 Street,

New York, New York.




{13749/A0571138.1}                                  3
           Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 4 of 31



         15.         Upon information and belief, Defendant MetLife, Inc. (“MetLife”) is an annuity

and life insurance product provider incorporated in Delaware with a usual place of business at

200 Park Avenue, New York, NY.

         16.         Upon information and belief, Defendant Brighthouse Financial (“Brighthouse”) is

an annuity and life insurance product provider incorporated in Delaware with a usual place of

business at 11225 North Community House Road, Charlotte North Carolina.

         17.         The Federated Department Stores, Inc. Retirement Income and Thrift Incentive

Plan (the “Plan”) at issue is an employee pension benefit plan regulated by ERISA. The insurer

in this matter is Defendant Brighthouse.

         18.         Upon information and belief, at all times relevant, Defendant Macy’s was the Plan

Sponsor and was responsible for the operation of the Plan. Upon information and belief,

Defendant Macy’s acted as a fiduciary and in the role of plan sponsor for the Plan.

         19.         Upon information and belief, Defendant MetLife acted as a fiduciary and in the

role of plan administrator for Plan.

         20.         Upon information and belief, Defendant Macy’s is registered to conduct, and does

regularly transact and solicit business, in the Commonwealth of Massachusetts, including but not

limited to entering into contracts, including for the provision of annuities, required under the

terms of the Plan.

         21.         Upon information and belief, Defendant MetLife is registered to conduct, and

does regularly transact and solicit business, in the Commonwealth of Massachusetts, including

the sale and issuance of annuity contracts of the type at issue in the instant matter.




{13749/A0571138.1}                                   4
           Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 5 of 31



         22.         Upon information and belief Defendant Brighthouse is registered to conduct, and

does regularly transact and solicit business, in the Commonwealth of Massachusetts, including

the sale and issuance of annuity contracts of the type at issue in the instant matter.

                                                    Facts

         23.         Mr. Rosenberg was an employee of Federated from 1957, until he left Federated

in or about October 1973.

         24.         Macy’s is the successor in interest to Federated.

         25.         Mr. Rosenberg left Federated in 1973, by which time he was a fully vested

participant with an unpaid balance in the Plan. Mr. Rosenberg continued to be a participant in

the Plan after leaving Federated.

         26.         At that time, Mr. Rosenberg was paid an amount equal to his own contributions to

the Plan (and investment earnings attributable thereto) in the fall of 1973. Exhibit A.

         27.         Mr. Rosenberg’s remaining balance at that time in the Plan of $44,642.58 was

used as the purchase premium for the RITI Annuity at issue in the instant litigation. Exhibit A.

         28.         Federated’s annuity purchase form was signed by Mr. Rosenberg on February 20,

1974. Exhibit A.

         29.         Federated’s representative signed the form on March 3, 1974 and a stamped

acknowledgement of the form’s receipt by Connecticut General Life Insurance Company (now

known as “Cigna”) bears the date March 6, 1974. Exhibit A.

         30.         Upon information and belief, the Plan is currently being administered by MetLife.

         31.         Upon information and belief, the RITI Annuity is now being serviced by

Brighthouse. Exhibit B.




{13749/A0571138.1}                                    5
           Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 6 of 31



         32.         Upon Information and belief, in August of 2017, MetLife completed the

separation of a substantial portion of its U.S. Retail business, which is now operating as

Brighthouse. Brighthouse is now a separate, publicly traded company comprised of three issuing

insurance companies, which were formerly part of the MetLife enterprise. Exhibit C.

         33.         On or about, June 14, 2019 Brighthouse Financial confirmed that the RITI

Annuity payment of $44,642.58 was applied on November 1, 1973, with a monthly benefit of

$1,468.43 to commence on the normal retirement date of May 1, 1995. Exhibit B.

         34.         On or about, June 14, 2019 Brighthouse Financial stated that the RITI Annuity

was canceled on June 1, 1990. Exhibit B.

         35.         Upon information and belief, neither Macy’s, Brighthouse nor Metlife has

provided proof of any notice informing Mr. Rosenberg that the RITI Annuity was going to be

cancelled or replaced.

         36.         Upon information and belief, neither Macy’s, Brighthouse nor Metlife provided a

reason for the alleged cancellation of the RITI Annuity.

         37.         The annuity payments from the RITI Annuity should have begun in May of 1995.

         38.         Upon information and belief, neither Mr. Rosenberg nor Plaintiff, as beneficiary,

have received any payments from the RITI Annuity.

         39.         Mr. Rosenberg’s tax returns for 1995 and subsequent years are consistent with the

fact that he did not receive any payments from the RITI Annuity.

         40.         As of the filing of this complaint the Defendants have been unable to produce any

records of payment of the RITI Annuity.

         41.         As of the filing of this complaint the Defendants have been unable to produce

copies of Form 1099-R issued to Mr. Rosenberg or copies provided to the IRS.



{13749/A0571138.1}                                   6
           Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 7 of 31



         42.         Upon information and belief, neither Mr. Rosenberg nor Plaintiff ever cancelled

the annuity or so instructed any of the Defendants.

         43.         Plaintiff has demanded payment of the benefits in correspondence submitted to

the relevant Defendants on multiple occasions and has exhausted all her administrative remedies

under the Plan. Exhibit D.

         44.         To the extent any further requirements for seeking administrative remedies may

be asserted by Defendants, such requirements are futile; were substantially complied with if not

fully complied with; and are deemed exhausted given the facts of this matter, current regulations

governing claims processing under ERISA plans, and Defendants’ failure to provide timely

notice of appropriate and legally binding claim procedures.

    A. Defendants’ Breaches Of Fiduciary Duty

         45.         Under ERISA, a person who (i) asserts discretionary authority or control over the

management of the plan, (ii) authority of control over plan assets, or (iii) any discretionary

authority or control over plan administration is a fiduciary.             29 U.S.C. §1002 (21)(A).

Defendants MetLife and Brighthouse, therefore, are each a fiduciary of the Plan due to their

actions alleged above. Defendants MetLife and Brighthouse have asserted control over plan

assets and have administered and managed the Plan as alleged above, rendering each a fiduciary

for purposes of ERISA.

         46.         Further, as the employer and plan sponsor, Defendant Macys is a fiduciary of the

Plan for purposes of ERISA.

         47.         ERISA imposes strict fiduciary duties of loyalty and prudence upon Defendants

as fiduciaries of the Plan. According to the Department of Labor (“DOL”), the "primary

responsibility of fiduciaries is to run the plan solely in the interest of participants and

beneficiaries and for the exclusive purpose of providing benefits and paying plan expenses."
{13749/A0571138.1}                                   7
           Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 8 of 31



         48.         ERISA §404(a)(1) states, in relevant part, that: [A] fiduciary shall discharge his

duties with respect to a plan solely in the interest of the participants and beneficiaries and -

         (A)         for the exclusive purpose of:

                     (i)    providing benefits to participants and their beneficiaries; and

                     (ii)   defraying reasonable expenses of administering the plan.

                     29 U.S.C. §1104(a)(1).

         49.         The duty of loyalty requires fiduciaries to act with an "eye single" to the interests

of plan participants.         Pegram v. Herdrich, 530 U.S. 211, 235 (2000).           "Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the

interests of third persons." Id. at 224.

         50.         In addition to a duty of loyalty imposed on Plan fiduciaries, ERISA also imposes

a duty of prudence. The duty of prudence "'imposes a "prudent person" standard by which to

measure fiduciaries' investment decisions and disposition of assets.'" Fifth Third Bancorp v.

Dudenhoeffer, __ U.S. __, 134 S. Ct. 2459, 2467 (2014) (citation omitted). This means that

ERISA fiduciaries must discharge their responsibilities "with the care, skill, prudence, and

diligence" that a prudent person "acting in a like capacity and familiar with such matters would

use." 29 U.S.C. §1104(a)(1)(B).

         51.         Here, Defendants did not take even minimal steps to meet their fiduciary duties

under ERISA. Defendants, as noted above, have unilaterally allowed for the cancellation and

denial of benefits owed to the Plaintiffs. Defendants had ultimate control over the RITI Annuity

and disbursements of the RITI Annuity benefits.

         52.         As ERISA fiduciaries, therefore, with all attendant fiduciary obligations,



{13749/A0571138.1}                                     8
           Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 9 of 31



Defendants were required as a matter of law to provide Mr. Rosenberg and Plaintiff Audray

Rosenberg, as beneficiary, the retirement benefits due under the Plan and the RITI Annuity.

Defendants did not.

         53.         Defendants failed to comply with their fiduciary duties of prudence and loyalty,

and, in particular, have mismanaged the retirement account at issue with the sole intent of

evading their obligations under ERISA.

         54.         Among other violations and breaches, Defendants have failed to manage the

retirement account of Mr. Rosenberg and Plaintiff Audray Rosenberg, as beneficiary, for the

exclusive purpose of providing benefits to Plan participants. In fact, Defendants have engaged in

conduct intended to prevent the provision of benefits to Plaintiffs. Defendants have breached

their duty of loyalty to Plaintiffs in this respect.

         55.         Further, by failing to provide the retirement benefits required by the annuity,

Defendants have failed to administer the Plan consistent with its governing documents.

Defendants have thereby violated their fiduciary obligations.

         56.         The Defendants' conduct, described above, has violated, and continues to violate,

the sub-sections of ERISA that govern the behavior of a fiduciary.

         57.         Pursuant to ERISA §§502(a)(2) and (a)(3), and 409(a), 29 U.S.C. §§1132(a)(2)

and (a)(3), and 1109(a), Defendants are liable to disgorge all profits made as a result of

Defendants' breaches of fiduciary duty and are personally liable for the monetary losses

attributable to Defendants' breaches of fiduciary duty.

                                              Count I
        (Claim for Denial of Benefits, to Enforce Rights and Clarify Rights Under ERISA
                                           §502(a)(1)(B))


         58.         Plaintiffs incorporate and re-allege the foregoing paragraphs by reference as

{13749/A0571138.1}                                     9
          Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 10 of 31



though fully set forth herein.

         59.         Plaintiffs brings this Count I pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. §

1132(a)(1)(B), which allows a participant or beneficiary to bring claims to recover benefits due

under a plan, to enforce rights under the terms of the plan, or to “clarify his [or her] rights to

future benefits under the terms of the plan.”

         60.         Defendants owed fiduciary duties to Mr. Rosenberg, as Plan participant, and to

Plaintiff Audray Rosenberg as Plan beneficiary.

         61.         Plaintiffs and Mr. Rosenberg completed all steps and actions required to receive

the annuity benefit and to obtain payment of said benefit, but Defendants have denied Plaintiff

Audray Rosenberg’s claim for those benefits.

         62.         Plaintiffs are entitled to an order that Defendants pay the amount of those benefits

to Plaintiffs, along with interest, attorney’s fees and any other related damages.

                                            Count II
           (Claim for Breach of Fiduciary Duty Under ERISA §§404, 409 and 502(a)(2))


         63.         Plaintiffs incorporate and re-allege the foregoing paragraphs by reference as

though fully set forth herein.

         64.         Plaintiffs brings this Count II pursuant to ERISA § 502(a)(2), 29 U.S.C. §

1132(a)(2), which allows a participant or beneficiary to bring claims for appropriate relief for

violation of the fiduciary duties imposed by ERISA in ERISA §§ 404 and 409, 29 U.S.C. §§

1104, 1109.

         65.         Pursuant to ERISA §409, 29 U.S.C. § 1109, “Any person who is a fiduciary with

respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon

fiduciaries by this subchapter shall be personally liable” to make good any such losses.



{13749/A0571138.1}                                    10
          Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 11 of 31



         66.         ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), provides in pertinent part that a

fiduciary shall discharge his duties with respect to a plan solely in the interest of the participants

and beneficiaries and:

                     (a)    for the exclusive purpose of: providing benefits to participants and
                            beneficiaries; and defraying reasonable expenses of administering
                            the plan;

                     (b)    with the care, skill, prudence and diligence under the
                            circumstances then prevailing that a prudent man acting in a like
                            capacity and familiar with such matters would use in the conduct
                            of an enterprise of a like character and with like aims . . . [and]

                     (c)    in accordance with the documents and instruments governing the
                            plan insofar as such documents and instruments are consistent with
                            the provisions of this [title I of ERISA] and title IV.


         67.         Defendants’ actions have violated the obligations imposed on them by ERISA §

404, 29 U.S.C. § 1104.

         68.         As a result of Defendants’ breach of fiduciary duties, Plaintiffs have suffered

damages in the amount of the policy, lost earnings and interest on that amount, attorney’s fees

and any other losses, harms or damages.


                                           Count III
      (Claim for Equitable Relief pursuant to 29 U.S.C. § 502(a)(3) Against All Defendants)


         69.         Plaintiffs incorporate and re-allege the foregoing paragraphs by reference as

though fully set forth herein.

         70.         ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), provides that “A civil action may be

brought . . . by a . . . participant [or] beneficiary (A) to enjoin any act or practice which violates

any provision of this subchapter or the terms of the plan, or (B) to obtain other appropriate

equitable relief (i) to redress such violations or (ii) to enforce any provisions of this subchapter or

{13749/A0571138.1}                                   11
          Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 12 of 31



the terms of the plan.”

         71.         As a result of Defendants’ breach of fiduciary duties, Plaintiffs have suffered

damages in an amount equal to the benefits that otherwise would have received under the Plan.

         72.         As a result of Defendants’ breach of fiduciary duties, one or more of the

Defendants have retained funds that they would have otherwise been legally required to pay to

Plaintiffs or Mr. Rosenberg, and have wrongly profited as a result.

         73.         Defendants’ breach of its fiduciary duties caused actual harm, injury and loss to

Plaintiffs, and such harm cannot be remedied absent equitable or remedial relief, as the Court

may deem necessary.

         74.         Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Defendants must

disgorge, or be surcharged, for the value of the retirement benefits owed under the Plan and the

RITI Annuity that have been wrongfully retained by them.


                                                Count IV
                               (In the Alternative, for Breach of Contract)


         75.         Plaintiffs incorporate and re-allege the foregoing paragraphs by reference as

though fully set forth herein.

         76.         Should the Court conclude that the Plan is not subject to ERISA, then, in the

alternative, Defendants, by their conduct described above, have committed breaches of contract.

         77.         Defendants are liable for breach of contract and must be ordered to pay all sums

that should have been paid to Plaintiffs or Mr. Rosenberg and all lost earnings due to

Defendants’ failure to timely due so.




{13749/A0571138.1}                                  12
          Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 13 of 31



                                        Prayer for Relief


         WHEREFORE, Plaintiffs respectfully demand that judgment enter in favor of Plaintiffs

against Defendants, plus interest, reasonable attorneys’ fees, court costs, and such other equitable

or remedial relief as the Court may deem appropriate under the circumstances.



                                                     Respectfully submitted,

                                                     Estate of Manuel Rosenberg and Audray
                                                     M. Rosenberg

                                                     By their attorneys,

                                                     /s/ Stephen D. Rosenberg
                                                     Stephen D. Rosenberg, Esq. [BBO# 558415]
Date: October 15, 2020                               Caroline M. Fiore, Esq. [BBO# 558088]
                                                     The Wagner Law Group, P.C.
                                                     99 Summer Street, 13th Floor
                                                     Boston, Massachusetts 02110
                                                     Tel: (617) 357-5200
                                                     Fax: (617) 357-5250
                                                     Email: srosenberg@wagnerlawgroup.com
                                                     Email: cfiore@wagnerlawgroup.com


                                      Certificate of Service

        I hereby certify that the foregoing document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this 15th day of
October, 2020.


                                                               /s/ Stephen D. Rosenberg




{13749/A0571138.1}                              13
          Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 14 of 31




                         Exhibit A




{99968/A0562408.1}
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 15 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 16 of 31
          Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 17 of 31




                          Exhibit B




{99968/A0562408.1}
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 18 of 31
          Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 19 of 31




                          Exhibit C




{99968/A0562408.1}
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 20 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 21 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 22 of 31




               Exhibit D
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 23 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 24 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 25 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 26 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 27 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 28 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 29 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 30 of 31
Case 1:20-cv-11860-MLW Document 1 Filed 10/15/20 Page 31 of 31
